            Case 3:19-cv-00661-JR       Document 22       Filed 01/22/20     Page 1 of 9



Timothy J. Fransen, OSB No. 73938
tfransen@cosgravelaw.com
COSGRAVE VERGEER KESTER LLP
900 SW Fifth Avenue, 24th Floor
Portland, OR 97204
Telephone: 503.323.9000
Fax: 503.323.9019

       Attorneys for Defendant National Association of Independent Landlords, Inc.



                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


SAMANTHA JOHNSON,                                     Case No. 3:19-CV-00661-JR

                Plaintiff,

       v.                                             STIPULATED PROTECTIVE ORDER

TRANSUNION RENTAL SCREENING
SOLUTIONS, INC., and NATIONAL
ASSOCIATION OF INDEPENDENT
LANDLORDS, INC.,

                Defendant.




       One or more of the parties has requested the production or information that at least one

party considers to be or to contain confidential information, and that are subject to protection

under Federal Rule of Civil Procedure 26(c).

       The parties agree that good cause exists to protect the confidential nature of the

information contained in documents, interrogatory responses, responses to request for admission,

or deposition testimony. This action concerns alleged violations of the Fair Credit Reporting

Act. The parties expect to exchange documents and information relating to internal company

Page 1 – STIPULATED PROTECTIVE ORDER                                                Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                         Portland, Oregon 97204
                                                                                      Telephone: (503) 323-9000
                                                                                       Facsimile: (503) 323-9019
          Case 3:19-cv-00661-JR         Document 22        Filed 01/22/20      Page 2 of 9




policies, trade secrets, and sensitive financial information. The parties agree that the entry of this

Stipulated Protective Order (“Protective Order”) is warranted to protect against disclosure of

such documents and information.

       Based upon the above stipulation of the parties, and the Court being duly advised, IT IS

HEREBY ORDERED as follows:

        1.      All documents, testimony, and other materials produced by the parties in this

case and labeled “Confidential” shall be used only in this proceeding.

        2.      Use of any information or documents labeled "Confidential" and subject to this

Protective Order, including all information derived therefrom, shall be restricted solely to the
litigation of this case and shall not be used by any party for any business, commercial, or

competitive purpose. This Protective Order, however, does not restrict the disclosure or use of

any information or documents lawfully obtained by the receiving party through means or

sources outside of this litigation. Should a dispute arise as to any specific information or

document, the burden shall be on the party claiming that such information or document was

lawfully obtained through means and sources outside of this litigation.

        3.      The parties, and third parties subpoenaed by one of the parties, may designate as

"Confidential" documents, testimony, written responses, or other materials produced in this

case if they contain information that the producing party has a good faith basis for asserting is

confidential under the applicable legal standards. The party shall designate each page of the

document with a stamp identifying it as "Confidential," if practical to do so.

        4.      If portions of documents or other materials deemed "Confidential" or any

papers containing or making reference to such materials are filed with the Court, they shall be

filed under seal and marked as follows or in substantially similar form:

                CONFIDENTIAL

                IN ACCORDANCE WITH A PROTECTIVE ORDER, THE
                ENCLOSURE(S) SHALL BE TREATED AS CONFIDENTIAL AND

Page 2 – STIPULATED PROTECTIVE ORDER                                                  Cosgrave Vergeer Kester LLP
                                                                                    900 SW Fifth Avenue, 24th Floor
                                                                                           Portland, Oregon 97204
                                                                                        Telephone: (503) 323-9000
                                                                                         Facsimile: (503) 323-9019
             Case 3:19-cv-00661-JR        Document 22        Filed 01/22/20      Page 3 of 9



                 SHALL NOT BE SHOWN TO ANY PERSON OTHER THAN
                 THOSE PERSONS DESIGNATED IN PARAGRAPH 7 OF THE
                 PROTECTIVE ORDER.

If a party is filing a document that it has itself designated as "Confidential," that party shall

reference this Stipulated Protective Order in submitting the documents it proposes to maintain

under seal. If a non-designating party is filing a document that another party has designated as

"Confidential," then the non-designating party shall file the document under seal. If the non-

designating party does not file, within ten calendar days, a motion that shows good cause to

maintain the document under seal, than the Court shall unseal the document. Before seeking to

maintain the protection of documents filed within the court, a party must assess whether

redaction is a viable alternative to complete nondisclosure.

        5.       Within thirty (30) days after receipt of the final transcript of the deposition of any

party or witness in this case, a party or the witness may designate as "Confidential" any portion

of the transcript that the party or witness contends discloses confidential information. If a

transcript containing any such material is filed with the Court, it shall be filed under seal and

marked in the manner described in paragraph 4. Unless otherwise agreed, all deposition

transcripts shall be treated as "Confidential" until the expiration of the thirty-day period.

        6.       "Confidential" information and documents subject to this Protective Order shall

not be filed with the Court or included in whole or in part in pleadings, motions, briefs, etc., filed

in this case, except when any portion(s) of such pleadings, motions, briefs, etc. have been filed

under seal by counsel and marked in the same manner as described in paragraph 4 above. Such

sealed portion(s) of pleadings, motions, briefs, documents, etc., shall be opened only by the

Court or by personnel authorized to do so by the Court.

        7.       Use of any information, documents, or portions of documents marked

"Confidential," including all information derived therefrom, shall be restricted solely to the



Page 3 – STIPULATED PROTECTIVE ORDER                                                     Cosgrave Vergeer Kester LLP
                                                                                       900 SW Fifth Avenue, 24th Floor
                                                                                              Portland, Oregon 97204
                                                                                           Telephone: (503) 323-9000
                                                                                            Facsimile: (503) 323-9019
            Case 3:19-cv-00661-JR        Document 22        Filed 01/22/20      Page 4 of 9




following persons, who agree to be bound by the terms of this Protective Order, unless additional

persons are stipulated by counsel or authorized by the Court:

                a.     Outside counsel of record for the parties, and the
                administrative staff of outside counsel's firms.

                b.      In-house counsel for the parties, and the administrative staff
                for each in-house counsel.

                 c.      Any party to this action who is an individual, and every
                 employee, director, officer, or manager of any party to this action who is
                not an individual, but only to the extent necessary to further the interest of
                the parties in this litigation.

                d.       Independent consultants or expert witnesses (including partners,
                associates and employees of the firm which employs such consultant or
                expert) retained by a party or its attorneys for purposes of this litigation,
                but only to the extent necessary to further the interest of the parties in this
                litigation.

                 e.     The Court and its personnel, including, but not limited to,
                stenographic reporters regularly employed by the Court and
                stenographic reporters not regularly employed by the Court who are
                engaged by the Court or the parties during the litigation of this action,

                 f.     The authors and the original recipients of the documents.

                 g.      Any court reporter or videographer reporting a deposition.

                h.       Employees of copy services, microfilming or database services,
                trial support firms and/or translators who are engaged by the parties
                during the litigation of this action.

       8.       Prior to being shown any documents produced by another party marked

"Confidential," any person listed under paragraph 7(c) or 7(d) shall agree to be bound by the

terms of this Order by signing the agreement attached as Exhibit A.

       9.       Whenever information designated as "Confidential" pursuant to this Protective

Order is to be discussed by a party or disclosed in a deposition, hearing, or pre-trial




Page 4 – STIPULATED PROTECTIVE ORDER                                                   Cosgrave Vergeer Kester LLP
                                                                                     900 SW Fifth Avenue, 24th Floor
                                                                                            Portland, Oregon 97204
                                                                                         Telephone: (503) 323-9000
                                                                                          Facsimile: (503) 323-9019
          Case 3:19-cv-00661-JR            Document 22     Filed 01/22/20      Page 5 of 9




proceeding, the designating party may exclude from the room any person, other than persons

designated in paragraph 8, as appropriate, for that portion of the deposition, hearing or pre-trial

proceeding.

       10.     Each party reserves the right to dispute the confidential status claimed by any

other party or subpoenaed party in accordance with this Protective Order. If a party believes that

any documents or materials have been inappropriately designated by another party or

subpoenaed party, that party shall confer with counsel for the designating party. As part of that

conferral, the designating party must assess whether redaction is a viable alternative to complete

non-disclosure. If the parties are unable to resolve the matter informally, a party may file an

appropriate motion before the Court requesting that the Court determine whether the Protective

Order covers the document in dispute. Regardless of which party files the motion, the party

seeking to protect a document from disclosure bears the burden of establishing good cause for

why the document should not be disclosed. A party who disagrees with another party's

designation must nevertheless abide by that designation until the matter is resolved by agreement

of the parties or by order of the Court.

       11.     The inadvertent failure to designate a document, testimony, or other material as

"Confidential" prior to disclosure shall not operate as a waiver of the party's right to later

designate the document, testimony, or other material as "Confidential." The receiving party or its
counsel shall not disclose such documents or materials if that party knows or reasonably should

know that a claim of confidentiality would be made by the producing party. Promptly after

receiving notice from the producing party of a claim of confidentiality, the receiving party or its

counsel shall inform the producing party of all pertinent facts relating to the prior disclosure of

the newly-designated documents or materials, and shall make reasonable efforts to retrieve such

documents and materials and to prevent further disclosure.




Page 5 – STIPULATED PROTECTIVE ORDER                                                  Cosgrave Vergeer Kester LLP
                                                                                    900 SW Fifth Avenue, 24th Floor
                                                                                           Portland, Oregon 97204
                                                                                        Telephone: (503) 323-9000
                                                                                         Facsimile: (503) 323-9019
         Case 3:19-cv-00661-JR         Document 22        Filed 01/22/20     Page 6 of 9




       12.     Designation by either party of information or documents as "Confidential," or

failure to so designate, will not be constitute an admission that information or documents are or

are not confidential or trade secrets. Neither party may introduce into evidence in any proceeding

between the parties, other than a motion to determine whether the Protective Order covers the

information or documents in dispute, the fact that the other party designated or failed to

designate information or documents as "Confidential."

       13.     Upon the request of the producing party or third party, within 30 days after the

entry of a final judgment no longer subject to appeal on the merits of this case, or the execution

of any agreement between the parties to resolve amicably and settle this case, the parties and any

person authorized by this Protective Order to receive confidential information shall return to the

producing party or third party, or destroy, all information and documents subject to this

Protective Order. Returned materials shall be delivered in sealed envelopes marked

"Confidential" to respective counsel. The party requesting the return of materials shall pay the

reasonable costs of responding to its request. Notwithstanding the foregoing, counsel for a party

may retain archival copies of confidential documents.

       14.     This Protective Order shall not constitute a waiver of any party's or non-party's

right to oppose any discovery request or object to the admissibility of any document, testimony

or other information

       15.      Nothing in this Protective Order shall prejudice any party from seeking

amendments to expand or restrict the rights of access to and use of confidential information, or

other modifications, subject to order by the Court.




Page 6 – STIPULATED PROTECTIVE ORDER                                                Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                         Portland, Oregon 97204
                                                                                      Telephone: (503) 323-9000
                                                                                       Facsimile: (503) 323-9019
          Case 3:19-cv-00661-JR          Document 22       Filed 01/22/20      Page 7 of 9




       16.     The restrictions on disclosure and use of confidential information shall survive the

conclusion of this action and this Court shall retain jurisdiction of this action after its conclusion

for the purpose of enforcing the terms of this Protective Order.

       So stipulated:



 s/ Robert S. Sola                                  s/ Timothy J. Fransen
 Robert S. Sola                                     Timothy J. Fransen
 Robert S. Sola, P.C.                               Cosgrave Vergeer Kester LLP
 1500 SW 5th Avenue, Suite 800                      900 SW Fifth Avenue, 24th Floor
 Portland, Oregon 97201                             Portland, Oregon 97204
 Attorney for Plaintiff Samantha Johnson            Attorney for Defendant National Association
                                                    of Independent Landlords, Inc.


s/ James L. Policchio
James L. Policchio
Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077
Attorney for Defendant TransUnion
Rental Screening Solutions, Inc.

       The Court has reviewed the reasons offered in support of entry of this Stipulated

Protective Order and finds that there is good cause to protect the confidential nature of certain

information. Accordingly, the Court adopts the above Stipulated Protective Order in this action.

       IT IS SO ORDERED.



       DATED: __________________              ____________________________________
                                               United States Magistrate Judge Jolie A. Russo




Page 7 – STIPULATED PROTECTIVE ORDER                                                   Cosgrave Vergeer Kester LLP
                                                                                     900 SW Fifth Avenue, 24th Floor
                                                                                            Portland, Oregon 97204
                                                                                         Telephone: (503) 323-9000
                                                                                          Facsimile: (503) 323-9019
          Case 3:19-cv-00661-JR        Document 22       Filed 01/22/20      Page 8 of 9




                                               EXHIBIT A

       I, ____________________, have been advised by counsel of record for

___________________ in Johnson v. TransUnion Rental Screening Solutions, Inc., United

States District Court for the District of Oregon Case No. 3:19-CV-00661-JR, of the protective

order governing the delivery, publication, and disclosure of confidential documents and

information produced in this litigation. I have read a copy of the protective order and agree to

abide by its terms.
                                              __________________________________
                                              Signed

                                              __________________________________
                                              Printed

                                              __________________________________
                                              Date




Page 8 – STIPULATED PROTECTIVE ORDER                                                Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                         Portland, Oregon 97204
                                                                                      Telephone: (503) 323-9000
                                                                                       Facsimile: (503) 323-9019
           Case 3:19-cv-00661-JR        Document 22    Filed 01/22/20    Page 9 of 9




                                 CERTIFICATE OF SERVICE
       I hereby certify that I caused the foregoing STIPULATED PROTECTIVE ORDER to

be electronically filed with the Clerk of the Court using the CM/ECF System which will send

notification of such filing to the following:

Robert S. Sola
Robert S. Sola, P.C.
1500 SW First Avenue, Suite 800
Portland, Oregon 97201
  Attorney for Plaintiff Samantha Johnson

Kelly D. Jones
Kelley D. Jones, Attorney at Law
819 SE Morrison Street, Suite 255
Portland, Oregon 97214
  Attorney for Plaintiff Samantha Johnson

Nicholas J. Henderson
Motschenbacher & Blattner, LLP
117 SW Taylor St., Suite 300
Portland, Oregon 97204
  Attorney for Defendant TransUnion Rental Screening Solutions, Inc.

James L. Policchio
Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077
 Attorney for Defendant Transunion Rental Screening Solutions, Inc.

       DATED: January 22, 2020



                                                s/ Timothy J. Fransen
                                                Timothy J. Fransen




                                                                                Cosgrave Vergeer Kester LLP
Page 1 -   CERTIFICATE OF SERVICE                                             900 SW Fifth Avenue, 24th Floor
                                                                                     Portland, Oregon 97204
                                                                                  Telephone: (503) 323-9000
                                                                                   Facsimile: (503) 323-9019
